              Case 3:20-cv-01317-LB Document 2 Filed 02/21/20 Page 1 of 1

Brett Jones
EEON FOUNDATION
304 S Jones Blvd. Ste 1967
Las Vegas, Nevada 89107

                           UNITED STATES DISTRICT COURt
                     FOR THE NORTHERN DISTRICT oF cALitWrA2020
                                                        9

                                  COVER SHEET
                    TO MOTION TO CONFIRM ARBITRA                fl��
EEON FOUNDATION, ET AL,

         V.                                                             ___


GOOGLE INC.,
YOUTUBE, INC.,
                                              MOTION TO CONFIRM ARBITRATION AWARD

ALPHABET INC., ET AL.,                                                       RESPONDENT(S)


                                 IDENTITY OF THE PARTIES

    1. Petitioner, Brett Jones on behalf of the EEON Foundation is a citizen of the State of
       Nevada.

    2. Respondent(s) are citizens of the State of California, Santa Clara County with their
       Corporate Headquarters located in California.

                                     JURISDICTION AND VENUE

    1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 for reasons set
         forth below.

    2. Petitioner is a citizen of the State of Nevada.

    3. Respondent(s) are citizens of the State of California. There is a complete Diversity of
       Citizenship between Petitioner and Respondent(s).

    4. In accordance with the Federal Arbitration Act (9 U.S.C.) Petitioner seeks confirmation
       of the arbitration award within one year of its issuance. The jurisdiction of this Court is
       accurate per the terms and conditions of the contractual agreement between the parties.

    5. Petitioner seeks to confirm an arbitration award of which exceeds$ 75,000.00.

Dated this 12th day of February 2020.

                                                                     ehalf of the E      Foundation

                                                                                           Page I of6
